Citation Nr: 1829499	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  17-49 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression as secondary to the service-connected disabilities.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1959.

This case comes on appeal to the Board of Veterans' Appeals (Board) from an April 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The medical evidence indicates the Veteran's depressive disorder is proximately due to or the direct result of his service-connected knee and back disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for depression, as secondary to the service-connected knee and back disabilities, have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his depression was caused or aggravated by his service-connected disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

After a careful review of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's depression was caused by his service-connected back and bilateral knee conditions.

The Board notes that the Veteran's service treatment records (STRs) were apparently destroyed in a fire as noted by the RO in an August 2014 correspondence.

In February 2017, the Veteran was diagnosed by his private examiner with a recurrent, major depressive disorder due to his high blood pressure, knee conditions, and back condition.  The examiner provided a positive nexus opinion and explained how the determination of depression was reached.  It was noted that the Veteran detailed how his back and knee conditions prevented him from doing anything or from trying to do anything.  The examiner documented that the Veteran experienced poor sleep quality due to sleep disturbance from pain associated with his knees and his back.  The Veteran's private examiner recorded that the Veteran was unable to do simple household tasks or go outside of his home and that his quality of life suffered due to his pain and the sadness it causes.

The Veteran received a VA examination March 2017.  The examiner determined that it was less likely than not that the Veteran's depression was proximately due to his service-connected back and knee conditions.  The examiner added that it did appear that the Veteran's service-connected conditions served as an additional stressor but that his conditions did not independently aggravate his depressive disorder. 

In October 2017, the Veteran's private examiner noted that he has had to conduct telephone sessions with the Veteran because he was unable to leave home due to pain.

In light of the foregoing evidence regarding the relationship between the Veteran's depression and his service-connected conditions, the Board finds that it is at least in equipoise as to whether he experiences depression due to his service-connected conditions.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for depression is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for depression, as secondary to the service-connected disabilities, is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


